department of the treasury internal_revenue_service washington d c contact person xxxxxx identification_number xxxxxx telephone number xxxxxx employer_identification_number xxxxxx tax_exempt_and_government_entities_division number release date date date xxxxxx xxxxxx xxxxxx uniform issue list w_i n i o l egend xxxxxx xxxxxx xxxxxx xxxxxx x xxxxxx y xxxxxx z xxxxxx date xxxxxx date xxxxxx dear this letter supersedes our letter dated date which was in reply to your letter of date concerning the federal income and excise_tax consequences under sec_507 and certain sections of chapter of the internal_revenue_code code relating to a proposed partial transfer of assets in the manner and for the purposes described below facts you are exempt from federal_income_tax pursuant to sec_501 and are classified as a private_foundation within the meaning of sec_509 you were organized by a on date to provide financial support to organizations for religious charitable scientific and educational_purposes within the meaning of sec_501 in date you were funded with a grant from z in a sec_507 transfer xxxxxx you make grants to organizations that qualify as sec_501 exempt_organizations including providing funding to scholarship programs administered by educational institutions for the most recent tax_year you represent that you have an excess qualifying_distribution carryover as defined by sec_4942 you are governed by a four-member board_of directors comprised of a b c and d board members are related parties a and b are married to each other b and c are siblings and d is their cousin in addition several other family members serve as grant advisors to you all you state that you have not and will not notify the irs of your intent to terminate your status pursuant to sec_507 you further state that you have never either willfully repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you also state that currently and at the time of the proposed distribution of assets from you to x and y there are not and will not be any willful repeated act or failure to act or willful flagrant act or failure to act which would give rise to liability for taxes under chapter because of a divergence of charitable interests of your directors and management administration and achievement of your charitable goals has been increasingly difficult to eliminate the conflict in management your board_of directors desires to distribute an amount equal to one-third of your assets to each of two new foundations x and y x and y are nonprofit non-stock corporations organized under applicable state law and intend to apply for and be recognized as exempt from federal_income_tax as organizations described in sec_501 and classified as private_foundations within the meaning of sec_509 you represent that you will not make transfers to x or y for full and adequate_consideration or out of current income as part of the proposed transfers you represent that x and y controlled by the same persons who effectively control you you state that c and d intend to resign from your board_of directors upon the issuance of this ruling c will serve as a director of x and d will serve as a director of y serving as grant advisors will also resign and serve as officers of x and y then a and b intend to fill your vacant board_of director and officer positions with members of their family after the distributions to x and y you will retain one-third of your assets and remain in operation as a private_foundation in addition the members will be effectively rulings requested you have requested the following rulings xxxxxx if the proposed transfers to x and y constitute transfers described in sec_507 if x and y will be treated as newly created organizations following the proposed transfers if the proposed transfers will cause your termination as a private_foundation under sec_507 and result in the imposition of any termination_tax under sec_507 if x and y will succeed to that part of your aggregate tax_benefit that is attributable to the assets transferred based on your assets held just before the transfer if after the proposed transfers are completed your excess qualifying_distribution carryover will be added to each of x and y’s excess qualifying_distribution carryovers if x and y will be treated as if they are you the transferor for purposes of sec_4940 to lf the proposed transfer of two-thirds of your assets to x and y will trigger a b c d e gross_investment_income or capital_gain income within the meaning of sec_4940 and the excise_tax on net_investment_income an act of self-dealing under sec_4941 and the excise_tax imposed on self- dealing a qualifying_distribution under sec_4942 aninvestment that jeopardizes charitable purposes under sec_4944 and the excise_tax imposed on jeopardizing investments a taxable_expenditure under sec_4945 and the requirement that you exercise expenditure_responsibility with respect to the transfers law sec_501 provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual xxxxxx sec_507 states that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 states that when one private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization sec_507 imposes an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation’s exempt status under sec_501 or the value of the net assets of the private_foundation on an organization that voluntarily terminates its private_foundation_status sec_4940 imposes an annual tax on the net_investment_income of private_foundations sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed by sec_4940 sec_4941 imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4942 imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year if a not later than the close of the first taxable_year after its sec_4942 states that for purposes of this section the term qualifying_distribution includes a contribution to a sec_501 organization described in sec_4942 or ii taxable_year in which such contribution is received such organization makes a distribution within the meaning of sec_4942 or without regard to this paragraph which is treated under sec_4942 as a distribution out of corpus or would be so treated is such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization xxxxxx - sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of the foundation’s exempt purposes sec_4944 provides that a transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 if the transfer of assets was made for the purpose of accomplishing a charitable purpose sec_4945 imposes a tax on the taxable_expenditures of a private_foundation sec_4945 states in part that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 is an organization described in sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 defines the term expenditure_responsibility to mean that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_1_507-1 states that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 which describes a sec_507 transfer the transferee organization shall not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization described in sec_1_507-3 and which include its aggregate tax_benefit substantial contributors and chapter tax and penalty liabilities sec_1_507-3 states that a transferee organization to which this paragraph applies shall succeed to the fair_market_value less encumbrances of the transferor organization’s aggregate tax_benefit in proportion to the assets transferred to the transferee however a transferee organization which is not effectively controlled within the meaning of sec_1_482-1 now effectively retitled sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor xxxxxx organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer sec_1_507-3 states that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation will be treated as a substantial contributor’ with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 states that if a private_foundation incurs a liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 states that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 provides that when a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets sec_1_507-3 sets forth certain rules that apply to the transferee foundation with respect to the assets transferred in a sec_507 transfer to the same extent and in the same manner that they would have applied to the transferor foundation had the sec_507 transfer not been effected mostly in the nature of transitional rules of limited scope for the tax reform act of sec_1_507-3 states that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative xxxxxx total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 such transfer must not constitute either a willful and flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter sec_1_507-4 states that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4945-5 of the foundation regulations provides that with regard to capital endowment grants made to private_foundations if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for the tax_year in which the grant was made and for the immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow the grantee’s reports to be discontinued sec_53_4946-1 states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 analysis ruling sec_507 describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by xxxxxx sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring more than percent of the fair_market_value of your net assets to x and y for no consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 however this ruling is contingent upon both x and y being recognized by the irs as exempt from federal_income_tax as organizations described in sec_501 and classified as private_foundations within the meaning of sec_509 ruling sec_2 and when a private_foundation makes a transfer described in sec_507 the transferee foundation is not treated as a newly created organization under sec_1_507-3 since your transfer is described in sec_507 as discussed in ruling above x and y will not be treated as newly created organizations as discussed in ruling above the proposed transfers will constitute a significant distribution of assets described in sec_507 you have stated that you intend to continue to operate as a private_foundation after the proposed transfers and you further represent that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act that gives rise to tax under chapter therefore the proposed transfers will not cause your termination as a private_foundation under sec_507 and will not result in the imposition of any termination_tax under sec_507 ruling sec_4 and under sec_1_507-3 if a private_foundation transfers all of its net assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation the transferee private_foundation is treated as if it were the transferor here you are transferring less than all of your net assets so x and y are not treated as you for all private_foundation purposes instead x and y will be treated as possessing your attributes and characteristics which are described in sec_1_507-3 and to the extent applicable and ii and none of your excess qualifying_distribution carryovers under sec_4942 will transfer to x or y given your representation that you are effectively controlled by the same persons that control x and y they will succeed to a portion of your aggregate tax_benefit without regard to the fair_market_value of assets received under sec_1_507-3 except as provided in subparagraph of sec_1_507-3 a private_foundation must meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private xxxxxx foundation the transfer itself shall be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 which states that the term qualifying_distribution includes a contribution to a sec_501 organization if the redistribution requirements are met therefore your proposed transfer shall be counted toward the satisfaction of your distribution_requirements to the extent the amount transferred meets the redistribution requirements of sec_4942 ruling a sec_4940 sec_4940 imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by you to x and y which lacks consideration does not constitute a sale_or_other_disposition of property that would generate capital_gains subject_to excise_tax under sec_4940 therefore the transfer will not be treated as a taxable sale or disposition of property within the meaning of sec_4940 b sec_4941 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 determine whether the proposed transfer of part of your assets to x and y will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a disqualified_person does not include organizations that are exempt under sec_501 therefore your transfer of assets to x and y is not an act of self-dealing if x and y are recognized by the irs as an organization exempt from tax under sec_501 again the ruling is contingent upon both x and y being recognized by the irs as exempt from federal_income_tax as organization described in sec_501 and classified as private_foundations within the meaning of sec_509 on sec_4942 under sec_1_507-3 except as provided in subparagraph of sec_1_507-3 a private_foundation must meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation the transfer itself shall be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 which states that the term qualifying_distribution includes a contribution to a sec_501 organization if the redistribution xxxxxx requirements are met therefore the proposed transfers shall be counted toward the satisfaction of your distribution_requirements to the extent the amount transferred meets the redistribution requirements of sec_4942 d sec_4944 sec_4944 imposes a tax on investments by private_foundations that jeopardize their charitable purposes under sec_4944 a transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 if the transfer of assets was made for the purpose of accomplishing a charitable purpose because you will distribute approximately one-third of your assets to each x and y with the goal of enabling x and y to pursue separate charitable goals the proposed transfers will not result in the imposition of tax for a jeopardizing investment under sec_4944 e sec_4945 your sec_507 proposed transfer of assets to x and y is a grant to both x and y for capital endowment purposes because neither x nor y is treated as you under sec_1_507-3 the transfers are a taxable_expenditure under sec_4945 unless you comply with the expenditure_responsibility requirements of sec_4945 your proposed transfers to x and y will not be considered taxable_expenditures as long as you exercise expenditure_responsibility over the transfers in accordance with sec_4945 and sec_53_4945-5 sec_53_4945-5 requires the grantee to make annual reports for the year in which the grant is made and the immediately succeeding two years ruling sec_1 the proposed transfers to x and y are transfers described in sec_507 pursuant to sec_507 x and y will not be treated as newly created organizations following the proposed transfers the proposed transfers will not cause your termination as a private_foundation under sec_507 and will not result in the imposition of any termination_tax under sec_507 x and y will succeed to that part of your aggregate tax benefits that is attributable to the assets transferred based on the fair_market_value less encumbrances of the assets held just before the proposed transfers xxxxxx after the proposed transfers are completed your excess qualifying_distribution carryover will not be added to each of x and y’s excess qualifying_distribution carryovers after the proposed transfers x and y will be treated as possessing your tax_attributes and characteristics as described in sec_1_507-3 and the proposed transfers of two-thirds of your assets to x and y a b c d e will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 will not constitute an act of self-dealing by you x or y under sec_4941 will constitute a qualifying_distribution under sec_4942 only to the extent that x and y meet the redistribution requirements under sec_4942 x and y will not succeed to any of your excess qualifying distributions under sec_4942 will not constitute an investment that jeopardizes charitable purposes under sec_4944 will not constitute a taxable_expenditure as long as you follow the expenditure_responsibility requirements of sec_4945 and sec_53_4945-5 with respect to the capital endowment grants you will be required to exercise expenditure_responsibility with respect to the transferred assets under sec_4945 and sec_53_4945-5 with respect to the capital endowment grants this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions xxxxxx concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely technical group notice enclosure mary jo salins manager exempt_organizations
